Ehrlich, Ch. J.
The jury by their verdict have found that the defendant seduced one Katie Harass, a domestic in his employ, tvhereby she became pregnant Avith child. That Avhile in this condition, he induced the plaintiff to marry the said Katie, on his representation that she was a good, virtuous girl, the plaintiff believing and relying on the representation, and knoAvmg nothing to the contrary.
The defendant knew that 1ns representatioh was false, and that he was deceiving the plaintiff, to his injury.
Under such circumstances, we are of opinion that, notwith standing the novelty of the action, it is maintainable, and that such a wrong has its remedy.
The verdict in favor of the plaintiff for $2,000 was not excessive, and there appears no substantial reason for interfering with it.
We find no error in the rulings, and the judgment and order denying the motion for a new trial must be affirmed, with costs.
Newburger and McCarthy, JJ., concur.
Judgment affirmed.